DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the exterior wall face being opposite to the main member”. It is unclear to examiner what the limitation of “opposite” is. For the sake of compact prosecution and the purposes of this action, examiner interprets this limitation to mean that the exterior wall face faces away from the main member.
The term “close” in claim 2 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites “the adjusting end is closer to the loosening end.” This recitation is indefinite because it is unclear to examiner what other object, surface, etc. that the adjusting end is closer to in comparison to the loosening end. For the sake of compact prosecution and the purposes of this action, examiner interprets this limitation to mean that the adjusting end is closer to the loosening end than to the tightening end.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauch et al (6345560), hereinafter Strauch.
Regarding claim 1, Strauch discloses a quick-release tool connection rod, including: a main member (Fig. 2 elements 1, 5, and 6), including a connecting rod (Fig. 2 element 1) and a working socket (Fig. 2 elements 5 and 6) which are connected to each other (Fig. 2, Abstract), the connecting rod being configured to be assembled to a power tool (2:45-49), the working socket including an interior space and an insertion opening which communicate with each other (see annotated Fig. 2 below), the insertion opening being configured for a driving member to be inserted into the interior space (Fig. 2 shows a driving member (18) inserted into the interior space); a sleeve (Fig. 2 element 16), movably sleeved on the working socket (2:64-67), the sleeve including an interior wall face and an exterior wall face, the interior wall face facing the main member, the exterior wall face being opposite to the main member (see annotated Fig. 2 below); at least one locking mechanism (skew guide face shown in annotated Fig. 2 below, elongate hole shown in Fig. 2, and Fig. 2 element 17), each said locking mechanism including a skew guide face (see annotated Fig. 2 below), an elongate hole (cavity in the working socket (5 and 6) where a locking ball (17) is resting shown in Fig. 2 corresponds to elongate hole) and a locking ball (Fig. 2 element 17), the elongate hole being disposed through the working socket (Fig. 2), the elongate hole defining an open direction and an extension direction which are perpendicular to each other (see annotated Fig. 2 below), the skew guide face being recessed on the interior wall face and facing the elongate hole (Fig. 2), the skew guide face and the working socket defining a first receiving space, the first receiving space communicating with the interior space through the elongate hole (see annotated Fig. 2' below, the first receiving space is defined within the lines showing the edges of the tightening end and loosening end), the first receiving space defining a tightening end and a loosening end on the extension direction (see annotated Fig. 2’ below), the skew guide face being gradually distant radially from the working socket in a direction from the tightening end toward the loosening end (Fig. 2), the locking ball moving along the extension direction and movably positioned within the elongate hole along the open direction (the sleeve (16 can be held in place while the main member is pulled along the extension direction, which causes the locking ball (17) to also move in the extension direction. The locking ball (17) will then be biased by the driving member (18) into the first receiving space, which corresponds to the locking ball (17) being movably positioned within the elongate hole along the open direction).

    PNG
    media_image1.png
    704
    508
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    704
    538
    media_image2.png
    Greyscale

Regarding claim 2, Strauch discloses the limitations of claim 1, as above, and further discloses when the sleeve moves from a released position (the released position corresponds to the sleeve 16 being pulled along the extension direction where the locking ball (17) will then be biased by the driving member (18) into the first receiving space) to a locked position (position shown in Fig. 2), the tightening end is close to the locking ball (Fig. 2), the skew guide face biases a part of the locking ball to enter the interior space (Fig. 2, 2:60-63; the locking ball (17) is being pressed into the driving member (18) by the skew guide face. The driving member is located within the interior space, therefore, the skew guide face is biasing the locking ball (17) into the interior space), and when the sleeve moves from the locked position to the released position, the loosening end is close to the locking ball, and a part of the locking ball gradually enters the first receiving space and retreats from the interior space (the loosening end is close to the first receiving space and the locking ball (17) is located inside the first receiving space when in the released position, therefore, the locking ball (17) is close to the loosening end when the sleeve (16) is in the released position); wherein a first elastic member (Fig. 2 element 19) is connected to and between the sleeve and the working socket (Fig. 2, 2:64-67), and the first elastic member is configured to drive the sleeve to move toward the locked position normally (2:64-67, the ball being shifted into a releasing location by moving the sleeve counter to the pressure of the spring implies that the spring normally drives the sleeve toward the locked position).
Regarding claim 6, Strauch discloses the limitations of claim 1, as above, and further discloses an exterior wall face of the sleeve has an anti-slip structure, and the anti-slip structure is for a hand to press thereon (see annotated Fig. 1 below which suggests an anti-slip structure using a roughened surface to enhance grip which is well known in the art and which is capable of having a hand press thereon).

    PNG
    media_image3.png
    719
    339
    media_image3.png
    Greyscale

Regarding claim 7, Strauch discloses the limitations of claim 1, as above, and further discloses the sleeve is movable on an axial direction of the working socket (2:65-67, also see annotated Fig. 2' above for further clarification on axial direction), the extension direction of the elongate hole defines the axial direction of the working socket (see annotated Figs. 2 and 2' above, the extension direction and axial direction are in the same direction), the open direction of the elongate hole is a radial direction of the working socket (see annotated Fig. 2 above), and the tightening end is closer to the insertion opening than the loosening end (see annotated Fig. 2' above).
Regarding claim 8, Strauch discloses the limitations of claim 7, as above, and further discloses on the extension direction, the skew guide face is greater than the elongate hole in length (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Strauch et al. (US6345560), hereinafter Strauch, in view of Tsai (US8479616).
Regarding claim 4, Strauch discloses the limitations of claim 1, as above, but fails to disclose a magnetic assembly, the magnetic assembly being received in the interior space, the magnetic assembly including a base, a magnet and a third elastic member, the third elastic member being respectively connected to the main member and the base, the magnet being received in the base for magnetically attracting the driving member.
Tsai is also concerned with a quick-release tool and teaches a magnetic assembly (Fig. 3 element 20), the magnetic assembly being received in the interior space (4:6-7), the magnetic assembly including a base (Fig. 3 all elements of 20 excluding element 21), a magnet (Fig. 3 element 21) and a third elastic member (Fig. 3 element 24), the third elastic member being respectively connected to the main member and the base (Fig. 2 shows the third elastic member connected to the main member (10) and the base (all elements of 20 excluding element 21), the magnet being for magnetically attracting the driving member (4:37-41). Tsai is silent on the magnet being received in the base, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the magnet taught by Tsai be received (e.g. sit in a recess) in the base to make a stronger bond between the magnet and the base, making the magnet more securely mounted.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Strauch et al. (US6345560), hereinafter Strauch, in view of Higasi et al. (US20030025281), hereinafter Higasi.
Regarding claim 5, Strauch discloses the limitations of claim 1, as above, but fails to disclose an adjustment groove is recessed on the working socket, the adjustment groove is laterally communicable with an adjusting end of the elongate hole, and the adjusting end is closer to the loosening end.
Higasi is also concerned with a quick-release tool and teaches an adjustment groove (Fig. 10a element 31d, 0071) is recessed on the working socket (Fig. 10a element 31), the adjustment groove is laterally communicable with an adjusting end of the elongate hole (see annotated Fig. 10(a) below), and the adjusting end is closer to the loosening end (see annotated Fig. 10(a) below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the quick-release tool connection rod of Strauch with the adjustment groove taught by Higasi because Higasi teaches that the adjustment groove is used to hold a coil spring which assists in biasing the locking ball toward the locking position. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the quick-release tool connection rod of Strauch with the elongate hole taught by Higasi because Higasi teaches that the elongate hole allows the locking ball to move in the axial direction to allow a driving member to be inserted and removed and the combination. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the quick-release tool connection rod of Strauch, as modified with the teachings of Higasi discussed above, to have the adjustment groove be laterally communicable with the adjusting end of the elongate hole because this relationship is what allows the locking ball of Higasi to move into the released position. If there was no groove, then there would be not be enough room for the locking ball to move in the open direction and the drive member could not be removed.

    PNG
    media_image4.png
    431
    378
    media_image4.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Strauch et al. (US6345560), hereinafter Strauch.
Regarding claim 9, Strauch discloses the limitations of claim 7, as above, but fails to disclose an included angle between the skew guide face and the extension direction is between 3 and 8 degrees. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the skew guide face of Strauch to suit a particular application based on basic engineering principles and intended use, including an angle range of a skew guide face based on desired length of a working socket and sleeve (depending on part size limitations), including configurations which correspond to the claimed angle range.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the closest art of record, Strauch et al. (US6345560), does not disclose, suggest, or make obvious in combination with the additional elements of each respective claim a second elastic member where the second elastic member biases the sleeve to have a tendency to move toward the released position and the first elastic member is greater than the second elastic member in flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723